        Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
JASON LEOPOLD                            )
6824 Lexington Avenue                    )
Los Angeles, CA 90038                    )
                                         )
BUZZFEED INC.,                           )
111 East 18th Street, 13th Floor         )
New York, NY 10003                       )
                                         )
                       Plaintiffs,       )
                                         )
               v.                        )    Civil Action No. 19-cv-1279 (TJK)
                                         )
UNITED STATES DEPARTMENT OF              )
JUSTICE                                  )
                                         )
DOJ OFFICE OF ATTORNEY GENERAL )
                                         )
DOJ DEPUTY ATTORNEY GENERAL )
                                         )
DOJ OFFICE OF SPECIAL COUNSEL            )
                                         )
DOJ NATIONAL SECURITY DIVISION )
                                         )
DOJ OFFICE OF LEGAL COUNSEL              )
                                         )
DOJ OFFICE OF INSPECTOR GENERAL )
950 Pennsylvania Avenue, NW              )
Washington, D.C. 20530                   )
                                         )
FEDERAL BUREAU OF                        )
INVESTIGATION                            )
935 Pennsylvania Avenue, NW              )
Washington, D.C. 20530                   )
                                         )
OFFICE OF THE DIRECTOR                   )
OF NATIONAL INTELLIGENCE                 )
Washington, D.C. 20511                   )
                                         )
                       Defendants.       )
___________________________________ )

                     DEFENDANTS’ ANSWER TO COMPLAINT
         Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 2 of 21




       Defendants, the U.S. Department of Justice (“DOJ”), and its components, the Office of the

Attorney General (“OAG”), the Deputy Attorney General (“ODAG”), the Special Counsel

(“OSC”), the Federal Bureau of Investigation (“FBI”), the National Security Division (“NSD”),

the Office of Legal Counsel (“OLC”), and the Office of the Inspector General (“OIG”), as well as

the Office of the Director of National Intelligence (“ODNI”), by and through undersigned counsel,

hereby answer the Complaint (ECF No. 1) (“Complaint”) filed by Plaintiffs Jason Leopold and

Buzzfeed Inc. on May 2, 2019, as follows, in correspondingly numbered paragraphs:

       1.      This paragraph sets forth Plaintiffs’ characterization of this action, to which no

response is required.

       2.      Admitted that Plaintiffs submitted Freedom of Information Act (“FOIA”) requests

to DOJ (via its components) and ODNI. Defendants lack knowledge or information sufficient to

form a belief about the truth of the remaining allegations.

       3.      Admitted that DOJ and ODNI are federal agencies subject to the Freedom of

Information Act; and admitted that the FBI, OAG, ODAG, OLC, OIG, OSC, and NSD are part of

DOJ and also subject to the Freedom of Information Act.

       4.      This paragraph consists of Plaintiffs’ legal conclusions regarding jurisdiction, to

which no response is required.

       5.      This paragraph consists of Plaintiffs’ legal conclusions regarding venue, to which

no response is required.

       6.      Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted two FOIA requests to DOJ’s Office of Information Policy (“OIP”)

on January 20, 2019; otherwise denied. Defendants respectfully refer the Court to the FOIA




                                                 2
         Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 3 of 21




requests dated January 20, 2019, for a full and accurate statement of their contents. See Exs. A-1

& A-2 (Leopold/Buzzfeed FOIA requests to DOJ OIP, Jan. 20, 2019).

       7.      Admitted.

       8.      Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated February 20, 2019, for a full and accurate statement of its contents. See Exs. B-1 & B-

2 (DOJ OIP correspondence, Feb. 20, 2019)

       9.      Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       10.     Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on March 28, 2019; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated March 28, 2019, for a full and

accurate statement of its contents. See Ex. C (Leopold/Buzzfeed FOIA request to DOJ OIP, Mar.

28, 2019).

       11.     Admitted.

       12.     Denied, but Defendants aver that DOJ OIP sent a letter to Plaintiff Leopold on April

25, 2019. Defendants respectfully refer the Court to the correspondence from DOJ OIP dated

April 25, 2019, for a full and accurate statement of its contents.         See Ex. D (DOJ OIP

correspondence, Apr. 25, 2019).

       13.     Admitted that DOJ has not yet made a final determination as to Plaintiffs’ FOIA

request or produced responsive records.

       14.     Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on March 24, 2019; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated March 24, 2019, for a full and



                                                3
         Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 4 of 21




accurate statement of its contents. See Ex. E (Leopold/Buzzfeed FOIA request to DOJ OIP, Mar.

24, 2019).

       15.     Admitted. Defendants respectfully refer the Court to the FOIA request dated March

24, 2019, for a full and accurate statement of its contents. See Ex. E (Leopold/Buzzfeed FOIA

request to DOJ OIP, Mar. 24, 2019).

       16.     Admitted.

       17.     Admitted, except that DOJ OIP denies refusing Plaintiff Leopold’s request for

expedited processing on April 4, 2019.         Defendants respectfully refer the Court to the

correspondence from DOJ OIP dated April 4, 2019, for a full and accurate statement of its contents.

See Ex. F (DOJ OIP correspondence, Apr. 4, 2019).

       18.     Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       19.     Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on March 26, 2019; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated March 26, 2019, for a full and

accurate statement of its contents. See Ex. G (Leopold/Buzzfeed FOIA request to DOJ OIP, Mar.

26, 2019).

       20.     Admitted. Defendants respectfully refer the Court to the FOIA request dated March

26, 2019, for a full and accurate statement of its contents. See Ex. G (Leopold/Buzzfeed FOIA

request to DOJ OIP, Mar. 26, 2019).

       21.     Admitted.




                                                4
          Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 5 of 21




         22.   Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated April 5, 2019, for a full and accurate statement of its contents. See Ex. H (DOJ OIP

correspondence, Apr. 5, 2019).

         23.   Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

         24.   Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on March 27, 2019; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated March 27, 2019, for a full and

accurate statement of its contents. See Ex. I (Leopold/Buzzfeed FOIA request to DOJ, Mar. 27,

2019).

         25.   Admitted. Defendants respectfully refer the Court to the FOIA request dated March

27, 2019, for a full and accurate statement of its contents. See Ex. I (Leopold/Buzzfeed FOIA

request to DOJ OIP, Mar. 27, 2019).

         26.   Admitted.

         27.   Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated April 5, 2019, for a full and accurate statement of its contents. See Ex. J (DOJ OIP

correspondence, Apr. 5, 2019).

         28.   Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

         29.   Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on March 27, 2019; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated March 27, 2019, for a full and




                                                5
            Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 6 of 21




accurate statement of its contents. See Ex. K (Leopold/Buzzfeed FOIA request to DOJ OIP, Mar.

27, 2019).

       30.      Admitted. Defendants respectfully refer the Court to the FOIA request dated March

27, 2019, for a full and accurate statement of its contents. See Ex. K (Leopold/Buzzfeed FOIA

request to DOJ OIP, Mar. 27, 2019).

       31.      Admitted.

       32.      Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated April 5, 2019, for a full and accurate statement of its contents. See Ex. L (DOJ OIP

correspondence, Apr. 5, 2019).

       33.      Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       34.      Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on April 1, 2019; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated April 1, 2019, for a full and

accurate statement of its contents. See Ex. M (Leopold/Buzzfeed FOIA request to DOJ OIP, Apr.

1, 2019).

       35.      Admitted. Defendants respectfully refer the Court to the FOIA request dated April

1, 2019, for a full and accurate statement of its contents. See Ex. M (Leopold/Buzzfeed FOIA

request to DOJ OIP, Apr. 1, 2019).

       36.      Admitted.

       37.      Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated April 11, 2019, for a full and accurate statement of its contents. See Ex. N (DOJ OIP

correspondence, Apr. 11, 2019).



                                                 6
         Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 7 of 21




       38.    Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       39.    Denied, but Defendants aver that DOJ OIP received a FOIA request from Plaintiff

Leopold, in his role as a Senior Investigative Reporter for Plaintiff Buzzfeed, dated March 23,

2019. Defendants respectfully refer the Court to the FOIA request dated March 23, 2019, for a

full and accurate statement of its contents. See Ex. O (Leopold/Buzzfeed FOIA request to DOJ

OIP, Mar. 23, 2019).

       40.    Denied, but Defendants aver that DOJ received a FOIA request from Plaintiff

Leopold, in his role as a Senior Investigative Reporter for Plaintiff Buzzfeed, dated March 23,

2019, in which he sought expedited processing. Defendants respectfully refer the Court to the

FOIA request dated March 23, 2019, for a full and accurate statement of its contents. See Ex. O

(Leopold/Buzzfeed FOIA request to DOJ OIP, Mar. 23, 2019).

       41.    Denied, but DOJ OIP avers that it assigned the identifier DOJ-2019-003135 to the

FOIA request dated March 23, 2019.

       42.    Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated April 4, 2019, for a full and accurate statement of its contents. See Ex. P (DOJ OIP

correspondence, Apr. 4, 2019).

       43.    Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       44.    Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on November 9, 2018; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated November 9, 2018, for a full




                                               7
         Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 8 of 21




and accurate statement of its contents. See Ex. Q (Leopold/Buzzfeed FOIA request to DOJ OIP,

Nov. 9, 2018).

       45.       Admitted.

       46.       Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated December 10, 2018, for a full and accurate statement of its contents. See Ex. R (DOJ

OIP correspondence, Dec. 10, 2018)

       47.       Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       48.       Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on November 9, 2018; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated December 26, 2018, for a full

and accurate statement of its contents. See Ex. S (Leopold/Buzzfeed FOIA request to DOJ OIP,

Dec. 26, 2018).

       49.       Admitted.

       50.       Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated February 7, 2019, for a full and accurate statement of its contents. See Ex. T (DOJ OIP

correspondence, Feb. 7, 2019).

       51.       Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       52.       Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on November 9, 2018; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated August 9, 2018, for a full and




                                                  8
            Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 9 of 21




accurate statement of its contents. See Ex. U (Leopold/Buzzfeed FOIA request to DOJ OIP, Aug.

9, 2018).

       53.      Admitted.

       54.      Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated September 7, 2018, for a full and accurate statement of its contents. See Ex. V (DOJ

OIP correspondence, Sept. 7, 2018).

       55.      Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       56.      Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ OIP on August 9, 2018; otherwise denied.

Defendants respectfully refer the Court to the FOIA request dated August 9, 2018, for a full and

accurate statement of its contents. See Ex. W (Leopold/Buzzfeed FOIA request to DOJ OIP, Aug.

9, 2018).

       57.      Admitted that DOJ OIP assigned the request the following numbers: DOJ-2018-

008221, 008222, 008223, and 008224; otherwise denied. Defendants aver that DOJ OIP also

assigned the request the following number: DOJ-2018-007535.

       58.      Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIP dated September 7, 2018, for a full and accurate statement of its contents. See Ex. X (DOJ

OIP correspondence, Sept. 7, 2018).

       59.      Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.




                                                 9
        Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 10 of 21




       60.    Admitted. Defendants respectfully refer the Court to the FOIA request dated

February 28, 2018, for a full and accurate statement of its contents. See Ex. Y (Leopold/Buzzfeed

FOIA request to DOJ NSD, Feb. 28, 2018).

       61.    Admitted.

       62.    Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

NSD dated March 12, 2018, for a full and accurate statement of its contents. See Ex. Z (NSD

correspondence, Mar. 12, 2018).

       63.    Admitted that DOJ NSD has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       64.    Admitted. Defendants respectfully refer the Court to the FOIA request dated March

1, 2018, for a full and accurate statement of its contents. See Ex. AA (Leopold/Buzzfeed FOIA

request to DOJ OIG, Mar. 1, 2018).

       65.    Admitted.

       66.    Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIG dated March 13, 2018, for a full and accurate statement of its contents. See Ex. BB (DOJ

OIG correspondence, Mar. 13, 2018).

       67.    Admitted that DOJ OIG has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       68.    Admitted. Defendants respectfully refer the Court to the FOIA request dated

August 26, 2018, for a full and accurate statement of its contents. See Ex. CC (Leopold/Buzzfeed

FOIA request to DOJ OLC, Aug. 26, 2018).

       69.    Admitted.




                                               10
        Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 11 of 21




       70.    Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OLC dated September 12, 2018, for a full and accurate statement of its contents. See Ex. DD (DOJ

OLC correspondence, Sept. 12, 2018).

       71.    Admitted that DOJ OLC has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       72.    Admitted. Defendants respectfully refer the Court to the FOIA request dated

September 24, 2018, for a full and accurate statement of its contents.            See Ex. EE

(Leopold/Buzzfeed FOIA request to DOJ NSD, Sept. 17, 2018).

       73.    Admitted. Defendants respectfully refer the Court to the FOIA request dated

September 17, 2018, for a full and accurate statement of its contents.            See Ex. EE

(Leopold/Buzzfeed FOIA request to DOJ NSD, Sept. 17, 2018).

       74.    Admitted.

       75.    Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

NSD dated October 3, 2018, for a full and accurate statement of its contents. See Ex. FF (DOJ

NSD correspondence, Oct. 3, 2018).

       76.    Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

NSD dated October 26, 2018, for a full and accurate statement of its contents. See Ex. GG (DOJ

NSD correspondence, Oct. 26, 2018).

       77.    Admitted that DOJ NSD has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       78.    Admitted that the FBI received a FOIA request from Plaintiff Leopold, in his role

as a Senior Investigative Reporter for Plaintiff Buzzfeed, on February 22, 2017. Defendants




                                               11
        Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 12 of 21




respectfully refer the Court to the FOIA request dated February 22, 2017, for a full and accurate

statement of its contents. See Ex. HH (Leopold/Buzzfeed FOIA request to the FBI, Feb. 22, 2017).

       79.     Admitted.

       80.     Admitted that the FBI sent Plaintiff Leopold a letter dated March 29, 2017.

Defendants respectfully refer the Court to the March 29, 2017 letter from the FBI for a full and

accurate statement of its contents. See Ex. II (FBI correspondence, Mar. 29, 2017).

       81.     Admitted that DOJ OIP received an appeal from Plaintiff Leopold dated May 2,

2017. Defendants respectfully refer the Court to the appeal for a full and accurate statement of its

contents. See Ex. JJ (Pl.’s appeal, May 2, 2017).

       82.     Admitted.

       83.     Admitted that DOJ OIP sent Plaintiff Leopold a letter dated August 31, 2017.

Defendants respectfully refer the Court to the August 31, 2017 letter for a full and accurate

statement of its contents. See Ex. KK (DOJ OIP correspondence, Aug. 31, 2017).

       84.     Admitted. Defendants respectfully refer the Court to the FOIA request dated

February 22, 2017, for a full and accurate statement of its contents. See Ex. LL (Leopold/Buzzfeed

FOIA request to ODNI, Feb. 22, 2017).

       85.     Admitted. Defendants respectfully refer the Court to the correspondence from

ODNI dated March 22, 2017, for a full and accurate statement of its contents. See Ex. MM (ODNI

correspondence, Mar. 22, 2017).

       86.     Admitted that ODNI has not yet made a final determination as to Plaintiffs’ FOIA

request or produced responsive records.

       87.     Admitted that Plaintiff Leopold, in his role as a Senior Investigative Reporter for

Plaintiff Buzzfeed, submitted a FOIA request to DOJ on May 11, 2017; otherwise denied.



                                                12
        Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 13 of 21




Defendants respectfully refer the Court to the FOIA request dated May 11, 2017, for a full and

accurate statement of its contents. See Ex. NN (Leopold/Buzzfeed FOIA request to DOJ OIG,

May 11, 2017).

       88.     Admitted.

       89.     Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OIG dated June 21, 2017, for a full and accurate statement of its contents. See Ex. OO (DOJ OIG

correspondence, June 21, 2017).

       90.     Admitted that DOJ OIG has not yet made a final determination as to Plaintiffs’

FOIA request or produced responsive records.

       91.     Denied, but Defendants aver that the FBI received a FOIA request from Plaintiff

Leopold, in his role as a Senior Investigative Reporter for Plaintiff Buzzfeed, dated February 23,

2017. Defendants respectfully refer the Court to that document for a full and complete statement

of its contents. See Ex. PP (Leopold/Buzzfeed FOIA request to FBI, Feb. 23, 2017).

       92.     Denied, but Defendants aver that the FBI assigned the FOIA request dated February

23, 2017 the identifying number 1368642.

       93.     Admitted that the FBI sent Plaintiff Leopold a letter dated July 26, 2017.

Defendants respectfully refer the Court to the July 26, 2017 letter from the FBI for a full and

accurate statement of its contents. See Ex. QQ (FBI correspondence, July 26, 2017).

       94.     Admitted that DOJ OIP received an appeal from Plaintiff Leopold dated August 24,

2017. Defendants respectfully refer the Court to the appeal for a full and accurate statement of its

contents. See Ex. RR (Pl.’s appeal, Aug. 24, 2017).

       95.     Admitted.




                                                13
        Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 14 of 21




       96.     Admitted that DOJ OIP sent Plaintiff Leopold a letter dated September 26, 2017.

Defendants respectfully refer the Court to the September 26, 2017 letter for a full and accurate

statement of its contents. See Ex. SS (DOJ OIP correspondence, Sept. 26, 2017).

       97.     Denied, but Defendants aver that ODNI received a FOIA request from Plaintiff

Leopold, in his role as a Senior Investigative Reporter for Plaintiff Buzzfeed, dated February 25,

2017. Defendants respectfully refer the Court to that document for a full and complete statement

of its contents. See Ex. TT (Leopold/Buzzfeed FOIA request to ODNI, Feb. 25, 2017).

       98.     Admitted.

       99.     Admitted that ODNI sent Plaintiff Leopold a letter dated March 27, 2017.

Defendants respectfully refer the Court to the March 27, 2017 letter from ODNI for a full and

accurate statement of its contents. See Ex. UU (ODNI correspondence, March 27, 2017).

       100.    Admitted that ODNI has not yet made a final determination as to Plaintiffs’ FOIA

request or produced responsive records.

       101.    Admitted that the FBI received a FOIA request from Plaintiff Leopold, in his role

as a Senior Investigative Reporter for Plaintiff Buzzfeed, on June 30, 2017.          Defendants

respectfully refer the Court to the FOIA request dated June 30, 2017, for a full and accurate

statement of its contents. See Ex. VV (Leopold/Buzzfeed FOIA request to the FBI, June 30, 2017).

       102.    Admitted.

       103.    Admitted that the FBI sent Plaintiff Leopold a letter dated October 12, 2017.

Defendants respectfully refer the Court to the October 12, 2017 letter from the FBI for a full and

accurate statement of its contents. See Ex. WW (FBI correspondence, Oct. 12, 2017).




                                               14
        Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 15 of 21




       104.    Admitted that DOJ OIP received an appeal from Plaintiff dated Oct. 17, 2017.

Defendants respectfully refer the Court to the appeal for a full and accurate statement of its

contents. See Ex. XX (Pl.’s appeal, Oct. 17, 2017).

       105.    Admitted.

       106.    Denied, but Defendants aver that DOJ OIP sent Plaintiff Leopold a letter dated

March 26, 2018. Defendants respectfully refer the Court to the March 26, 2018 letter for a full

and accurate statement of its contents. See Ex. YY (DOJ OIP correspondence, Mar. 26, 2018).

       107.    Denied.

       108.    Admitted that the FBI received a FOIA request from Plaintiff Leopold, in his role

as a Senior Investigative Reporter for Plaintiff Buzzfeed, on September 6, 2018. Defendants

respectfully refer the Court to the FOIA request dated September 6, 2018, for a full and accurate

statement of its contents. See Ex. ZZ (Leopold/Buzzfeed FOIA request to the FBI, Sept. 6, 2017).

       109.    Admitted.

       110.    Admitted that the FBI sent Plaintiff Leopold a letter dated September 20, 2018.

Defendants respectfully refer the Court to the September 20, 2018 letter from the FBI for a full

and accurate statement of its contents. See Ex. AAA (FBI correspondence, Sept. 20, 2018).

       111.    Admitted that DOJ OIP received an appeal from Plaintiff Leopold dated September

24, 2018. Defendants respectfully refer the Court to the appeal for a full and accurate statement

of its contents. See Ex. BBB (Pl.’s appeal, Sept. 24, 2018).

       112.    Admitted.

       113.    Admitted that DOJ sent Plaintiff Leopold an undated letter on or about April 9,

2019. Defendants respectfully refer the Court to that letter for a full and accurate statement of its

contents. See Ex. CCC (DOJ OIP correspondence, Apr. 9, 2019).



                                                 15
           Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 16 of 21




          114.   Admitted. Defendants respectfully refer the Court to the FOIA request dated April

1, 2019, for a full and accurate statement of its contents. See Ex. DDD (Leopold/Buzzfeed FOIA

request to DOJ OLC, Apr. 1, 2019).

          115.   Admitted.

          116.   Admitted. Defendants respectfully refer the Court to the correspondence from DOJ

OLC dated April 30, 2019, for a full and accurate statement of its contents. See Ex. EEE (OLC

correspondence, April 30, 2019).

          117.   In Paragraph 117, Plaintiffs reallege their preceding paragraphs as if fully stated

therein. Defendants thus incorporate by reference here their answers to all of the preceding

paragraphs.

          118.   Admitted that DOJ is a federal agency subject to the Freedom of Information Act;

and admitted that OAG, ODAG, OSC, NSD, OLC, OIG, and the FBI are components of DOJ and

are likewise subject to the Freedom of Information Act; otherwise denied.

          119.   Admitted that Plaintiffs submitted FOIA requests to DOJ OIP. The remainder of

this paragraph constitutes legal conclusions, to which no response is required.

          120.   Admitted that DOJ OIP has not yet made a final determination as to Plaintiffs’

FOIA requests or produced responsive records. The remainder of this paragraph constitutes legal

conclusions, to which no response is required.

          121.   In Paragraph 121, Plaintiffs reallege their preceding paragraphs as if fully stated

therein. Defendants thus incorporate by reference here their answers to all of the preceding

paragraphs.

          122.   Admitted that the FBI is subject to the Freedom of Information Act; otherwise

denied.



                                                 16
           Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 17 of 21




          123.   Admitted that Plaintiffs submitted FOIA requests to the FBI. The remainder of this

paragraph constitutes legal conclusions, to which no response is required.

          124.   Admitted that the FBI has not yet made a final determination as to Plaintiffs’ FOIA

requests or produced responsive records. The remainder of this paragraph constitutes legal

conclusions, to which no response is required.

          125.   In Paragraph 125, Plaintiffs reallege their preceding paragraphs as if fully stated

therein. Defendants thus incorporate by reference here their answers to all of the preceding

paragraphs.

          126.   Admitted that DOJ NSD is subject to the Freedom of Information Act; otherwise

denied.

          127.   Admitted that Plaintiffs submitted FOIA requests to DOJ NSD. The remainder of

this paragraph constitutes legal conclusions, to which no response is required.

          128.   Admitted that DOJ NSD has not yet made a final determination as to Plaintiffs’

FOIA requests or produced responsive records. The remainder of this paragraph constitutes legal

conclusions, to which no response is required

          129.   In Paragraph 129, Plaintiffs reallege their preceding paragraphs as if fully stated

therein. Defendants thus incorporate by reference here their answers to all of the preceding

paragraphs.

          130.   Admitted that DOJ OIG is subject to the Freedom of Information Act; otherwise

denied.

          131.   Admitted that Plaintiffs submitted FOIA requests to DOJ OIG. The remainder of

this paragraph constitutes legal conclusions, to which no response is required.




                                                 17
           Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 18 of 21




          132.   Admitted that DOJ OIG has not yet made a final determination as to Plaintiffs’

FOIA requests or produced responsive records. The remainder of this paragraph constitutes legal

conclusions, to which no response is required.

          133.   In Paragraph 133, Plaintiffs reallege their preceding paragraphs as if fully stated

therein. Defendants thus incorporate by reference here their answers to all of the preceding

paragraphs.

          134.   Admitted that DOJ OLC is subject to the Freedom of Information Act; otherwise

denied.

          135.   Admitted that Plaintiffs submitted FOIA requests to DOJ OLC. The remainder of

this paragraph constitutes legal conclusions, to which no response is required.

          136.   Admitted that DOJ OLC has not yet made a final determination as to Plaintiffs’

FOIA requests or produced responsive records. The remainder of this paragraph constitutes legal

conclusions, to which no response is required

          137.   In Paragraph 137, Plaintiffs reallege their preceding paragraphs as if fully stated

therein. Defendants thus incorporate by reference here their answers to all of the preceding

paragraphs.

          138.   Admitted.

          139.   Admitted that Plaintiffs submitted FOIA requests to ODNI. The remainder of this

paragraph constitutes legal conclusions, to which no response is required.

          140.   Admitted that ODNI has not yet made a final determination as to Plaintiffs’ FOIA

requests or produced responsive records. The remainder of this paragraph constitutes legal

conclusions, to which no response is required.




                                                 18
         Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 19 of 21




        The remaining paragraphs of the Complaint contain Plaintiffs’ requested relief, to which

no response is required. To the extent a response is required, Defendants deny the allegations

contained in the remaining paragraphs of the Complaint and further aver that Plaintiffs are not

entitled to any relief.

        Defendants hereby deny all allegations in the Complaint not expressly admitted or denied.

                                            DEFENSES

        1.      Defendants’ actions did not violate the FOIA or any other statutory or regulatory

provision.

        2.      Certain of Plaintiffs’ FOIA requests are overbroad and/or not reasonably described.

        3.      Plaintiffs failed to exhaust their administrative remedies with respect to certain

claims raised in the Complaint.

        4.      Plaintiffs are not entitled to compel production of documents exempt from

disclosure by one or more exemptions of the FOIA or that do not constitute “records” as defined

by the FOIA, 5 U.S.C. § 552.

        5.      Defendant reserves the right to amend this Answer to assert any other matter that

constitutes an avoidance or affirmative defense under Fed. R. Civ. P. 8(c).

        WHEREFORE, having answered, Defendants pray that:

        1.      This Court enter judgment for Defendants and dismiss this action with prejudice;

and

        2.      Defendants be granted such further relief as the Court may deem just and proper.




                                                 19
        Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 20 of 21




Dated: July 15, 2019                Respectfully submitted,
                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    MARCIA BERMAN
                                    Assistant Branch Director

                                    /s/ Jonathan D. Kossak       s
                                    JONATHAN D. KOSSAK
                                    Trial Attorney (DC Bar # 991478)
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, D.C. 20005
                                    Tel. (202) 305-0612
                                    Fax. (202) 616-8460
                                    Email: jonathan.kossak@usdoj.gov

                                    Counsel for Defendant




                                      20
        Case 1:19-cv-01279-TJK Document 15 Filed 07/15/19 Page 21 of 21




                                CERTIFICATE OF SERVICE


      I hereby certify that I filed the foregoing Answer with the Clerk of the Court through the
ECF system on July 15, 2019. This system provided a copy to and effected service of this
document on all parties.

                                            /s/ Jonathan D. Kossak      s
                                            JONATHAN D. KOSSAK
                                            Trial Attorney (DC Bar # 991478)
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch




                                               21
